Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 1 of 10 Pageid#: 1



                                                                  7/15/2021




                                                           6:21CV00038
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 2 of 10 Pageid#: 2
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 3 of 10 Pageid#: 3
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 4 of 10 Pageid#: 4
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 5 of 10 Pageid#: 5
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 6 of 10 Pageid#: 6
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 7 of 10 Pageid#: 7
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 8 of 10 Pageid#: 8
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 9 of 10 Pageid#: 9
Case 6:21-cv-00038-NKM Document 1 Filed 07/15/21 Page 10 of 10 Pageid#: 10
